Title: To John Adams from the Marquis de Lafayette, 12 October 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            My dear friend
            Paris October the 12th 1787
          
          Amidst the Buzzling of Interior and foreign Affairs, I am glad to find an Opportunity to Remind you of Me, Which May Be free from the Rogueries of french and English Post offices— I Have Been Sometime in Auvergne, Attending a preliminary Assembly in that My province, the journal of which I Have once directed, and am Now Again Sending to you altho’ it Contains Nothing interesting— My stay in Paris is But short, and I am Returning Again to Auvergne for five weecks—letters that would Arrive after the 23d, [instant], and Before the fifteenth of Decembr Could not probably Be delivered into My Hands.
          
          A New Regulation Had Been framed to fix the functions of the Assemblies and those of the intendants—it Had also Been directed that the printing of our journals Be Submitted to Certain formalities— Complaints Have Been Made About all that, and we are Going to obtain Conditions Much More favourable.
          the Affairs of this Country, Considered in a Constitutional light, are Mending fast— the Minds of the Nation Have Made a Great progress— Opposition is Not, I Confess, free from party Spirit— Many things are done or Said Which are Not Much to the purpose— But While desultory Expeditions are Rambling about, the Main Body Moves slowly on the Right Road— this Country shall within twelve or fifteen years Come to a pretty good Constitution—the Best perhaps that Can be framed, But one—May that one, the only one truly Consistent with the dignity of Man, Be for ever the Happy lot of the Sons of America? But I think a Representation will be obtained in France, Much Better than the one Now Existing in England.
          You know as much of the present politics, and Even more than I do— I Can’t Bear the thought of the late transactions in Holland— this Ministry Have Been Most Compleatly taken in—deceived also they Have Been with Respect to Ottoman affairs— I am afraid England will Cheat them too, Under the Appearance of Negociations— we are However Making Ready for war—and as the Prime Minister is a Man of Genius, and of very brillant as well as Sound parts, I think that, if one launched He will Act Vigourously— He Can Borrow Monney—the only thing is to know on What Conditions? But it Matters not with Respect to the operations—and the more they will afterwards want taxes, the Sooner we Get a National Assembly
          I Have Been thinking What our trans Atlantic Country ought to do, in Case there is a war— to take A part in it is very Brillant, But in My Humble Opinion Ought not to Be the plan— America May favour Her allies as far as a friendly, Helping Neutrality Can Go— But Not farther—Circumstanced as She is, a war would lay Her Under Great Expense with a little Profit— Such a Neutrality as I Point out to Myself will Be Beneficial to Her— But it Appears to me that would Be time to insist with England for a Restoration of the forts— Should they Make war to France, it Seems to me that they Cannot for the Sake of those forts Risk to Quarrel with the United States
          I Hear that the Convention Have finished their Business— But do Not know the Result, and Am very Anxiously waiting

Adieu, My dear Sir, My Best Respects wait on Mr̃s Adams and the Rest of the family— md̃e de lafayette is still in the Country— Most affectionately and Respectfully / Yours
          
            lafayette—
          
        